Citation Nr: 0820880	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  99-11 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of an injury to the left knee.

2.  Entitlement to an initial rating in excess of 10 percent 
for residuals of an injury to the right knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to July 
1996.

This matter came to the Board of Veterans' Appeals (Board) 
from a September 1997 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which granted 
service connection for residuals of an injury to the left 
knee, assigning a 10 percent disability rating, and granted 
service connection for residuals of any injury to the right 
knee, assigning a 10 percent disability rating.  The veteran 
testified at Board hearings in May 1999 and June 2004.  Two 
different Veterans Law Judges conducted the hearings.  As 
demonstrated by the signatures at the bottom of this 
decision, each Veterans Law Judge has participated in making 
the final determination.  38 C.F.R. § 20.707 (2007).  This 
matter was remanded in November 2000 and February 2005.  A 
review of the record shows that the RO has complied with all 
remand instructions.  Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

1.  Residuals of left knee injury are manifested by 
cartilage, semilunar, removal of, symptomatic, but without 
dislocation of cartilage with frequent episodes of locking 
pain and effusion into the joint, and no objective findings 
of recurrent subluxation or lateral instability. 

2.  Residuals of left knee injury are manifested by 
cartilage, semilunar, removal of, symptomatic, but without 
dislocation of cartilage with frequent episodes of locking 
pain and effusion into the joint, and no objective findings 
of recurrent subluxation or lateral instability. 

CONCLUSIONS OF LAW

1.  The criteria for the entitlement to a disability rating 
in excess of 10 percent for residuals of an injury to the 
left knee have not been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.59, 
4.71a, Diagnostic Codes 5257, 5258, 5259 (2007).

2.  The criteria for the entitlement to a disability rating 
in excess of 10 percent for residuals of an injury to the 
right knee have not been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.59, 
4.71a, Diagnostic Codes 5257, 5258, 5259 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran claimed 
entitlement to service connection for residuals of left and 
right knee injuries prior to enactment of the VCAA.  The 
veteran's appeal stems from a September 1997 rating decision 
which granted service connection.  Thereafter, in February 
2001, February 2002, September 2005, and January 2007, VCAA 
letters were issued to the veteran pertaining to his claim 
for higher initial ratings.  Collectively, the VCAA letters 
notified the veteran of what information and evidence is 
needed to substantiate his claims, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claims.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  This matter has 
been remanded on two occasions in November 2000 and February 
2005 to ensure compliance with the VCAA notice and assistance 
provisions.  Collectively, the contents of the February 2001, 
February 2002, September 2005, and January 2007 notices fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  In fact, the 
veteran has not responded to September 2005 and January 2007 
VCAA notices requesting additional information pertaining to 
the issues on appeal.  Therefore, to decide the appeal would 
not be prejudicial to the claimant.  

In January 2007, the veteran was provided with notice of the 
types of evidence necessary to establish an effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to higher initial ratings, any questions 
as to the appropriate effective date to be assigned are 
rendered moot. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records are on file, as are VA 
treatment records.  There is no indication of relevant, 
outstanding records which would support the veteran's claims.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

The veteran was afforded VA examinations in December 1998 and 
January 2003.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination reports obtained are thorough 
and contain sufficient information to decide the issue on 
appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  Thus, 
the Board finds that a further examination is not necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

Criteria & Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

For purposes of this decision, the Board notes that normal 
range of motion for the knee is flexion to 140 degrees and 
extension to 0 degrees.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Codes 5260 and 5261 provide for rating based on 
limitation of motion. 

Evaluations for limitation of flexion of a knee are assigned 
as follows:  flexion limited to 45 degrees is 10 percent; 
flexion limited to 30 degrees is 20 percent; and flexion 
limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

Pursuant to Diagnostic Code 5003, arthritis established by x- 
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code(s) for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, x-ray evidence of involvement of 2 or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations warrants a 20 percent 
evaluation.  X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joints warrants a 10 percent 
evaluation.  See 38 C.F.R. § 4,71a, Diagnostic Code 5003.

Under Diagnostic Code 5257, pertaining to "other impairment 
of the knee," a 10 percent rating is warranted for slight 
knee impairment (recurrent subluxation or lateral 
instability).  A 20 percent rating contemplates a moderate 
degree of impairment, and a maximum 30 percent rating is 
warranted for a severe degree of impairment to the knee.  

Diagnostic Code 5259 provides for a maximum 10 percent 
disability rating for cartilage, semilunar, removal of, 
symptomatic.

Initially, the Board notes that the September 1997 rating 
decision granted entitlement to service connection for 
residuals, injury left knee, medial meniscus and anterior 
cruciate, status post meniscectomy, assigning a 10 percent 
disability rating, effective August 1, 1996, pursuant to 
Diagnostic Code 5259, cartilage, semilunar, removal of, 
symptomatic; and, granted entitlement to service connection 
for residuals, injury right knee, patella displacement with 
quadriceps tendon rupture, postoperative, assigning a 10 
percent disability rating, effective August 1, 1996, also 
pursuant to Diagnostic Code 5259.  Thereafter, in a May 1999 
rating decision, a separate 10 percent evaluation was 
assigned for degenerative joint disease, right knee, 
effective August 1, 1996, pursuant to Diagnostic Codes 5010, 
degenerative arthritis, and 5260, limitation of flexion, and 
a separate 10 percent evaluation was assigned for 
degenerative joint disease, left knee, effective August 1, 
1996, also pursuant to Diagnostic Codes 5010 and 5260.  
Although the veteran initially appealed the disability 
ratings assigned to degenerative joint disease, bilateral 
knee, he withdrew such appeal in October 1999.  For 
consideration in this decision is the objective medical 
evidence of record, including opinions, in which it is 
discussed what symptoms are actually associated with the 
veteran's residuals of injury to the left and right knees, as 
opposed to his degenerative joint disease of the knees.  See 
38 C.F.R. § 4.14.

Service medical records reflect that the veteran sustained 
multiple twisting injuries to his left knee, to include in 
1984, he tore the left medial meniscus and anterior cruciate 
ligaments.  He experienced swelling, locking and patent 
instability.  An arthroscopic meniscectomy was performed in 
April 1984.  In May 1985, he sustained a minor reinjury, but 
the knee was described as stable and fully mobile.  In July 
1986, he complained of knee pain and "giving out."  An 
examination performed for retirement purposes in January 1996 
reflects that his knee was popping, with a history of prior 
surgical intervention.  With regard to the right knee, in 
January 1993, he sustained a quadriceps tendon rupture, 
possible patella avulsion fracture, and patella displacement.  
That same month he underwent surgical repair of the damage 
without apparent complication.  

In January 1997, the veteran underwent a VA general 
examination.  With regard to the knees, he complained of pain 
in both knees with giving way of the right knee and locking 
of the left knee.  He had full range of motion.  Per x-ray 
examination, the diagnosis rendered was degenerative joint 
disease, both knees.  

Subsequent to the April 1997 right knee surgery, the veteran 
underwent a VA examination in December 1998.  Post-surgery, 
he complained of pain above the knee during cold weather, 
sometimes at night in bed, or if he sits long then the knee 
begins to ache and become stiff.  He reported performing 
stretching and range of motion with improvement.  He reported 
that the right knee occasionally gives away.  He reported 
that flare-ups are usually during cold weather with addition 
of limitation of range of motion very slight, but no 
functional impairment.  With regard to the left knee, the 
veteran complained of pain on the lateral aspect of the knee 
upon flexion.  He reported that the knee aches during cold 
weather, accompanied by some stiffness.  He reported an 
occasional sensation of locking, but denied any giving away.  
During flare-ups there is no additional limitation of range 
of motion or functional impairment.  He denied the use of any 
crutches, braces, cane or corrective shoes.  He denied any 
episodes of dislocation or recurrent subluxation.  He denied 
any effects of the condition on his usual occupation and 
daily activities.  

On physical examination of the right knee, there was no pain 
or swelling.  There was slight depression of the inferior 
aspect of the quadriceps above the patella.  There were 
otherwise no deformities.  Flexion was to 125 degrees, 
extension was to 0 degrees.  There was no pain, stiffness, or 
crepitus.  On physical examination of the left knee, there 
was no deformity or swelling.  There was localized pain on 
the lateral aspect of the joint on palpation.  Flexion was to 
110 degrees, extension was to 0 degrees.  There was no pain 
or stiffness during range of motion.  The examiner noted that 
an x-ray showed degenerative changes involving all three 
joint compartments of the left knee, and bicompartmental 
disease in the right knee, particularly at the patellofemoral 
joint compartment.  The examiner diagnosed degenerative joint 
disease right knee, and degenerative joint disease left knee.

In October 1999, the veteran underwent a VA primary care 
evaluation.  He complained of increasing discomfort in the 
left knee, and reported a feeling that it "moves out of 
place" and sometimes "gives out."  On physical 
examination, crepitus was noted with palpation of the left 
knee.  There was limitation of motion due to guarding of the 
joint.  The assessment was joint discomfort.  An x-ray 
examination showed severe arthritis.

At the October 1999 Board hearing, the veteran reported 
taking Motrin every day for his knees.  He reported using a 
brace and cane.  He reported pain in both knees, but more 
severe in the left.  He reported instability and looseness in 
the knees, more severe in the right.  With regard to his 
right knee, he reported that he could be walking normally, 
and it will give out on him.  If he loses his balance with 
the right knee, the left knee gives out.  He denied swelling, 
and reported mostly pain.  He reported popping and locking in 
both knees.  He reported being unable to fully flex either 
knee.  

In January 2003, the veteran underwent another VA 
examination.  He reported chronic pain and stiffness of both 
knees.  With regard to the left knee, he reported that the 
in-service arthroscopic evaluation improved his symptoms, but 
his symptoms had gradually returned over the years.  He 
continues to experience pain in the left knee with prolonged 
standing, walking and with climbing and descending stairs.  
He also complained of a feeling of instability; however, 
denied any falls resulting from instability.  He denied a 
history of locking or inflammation.  With regard to the right 
knee, he reported that after his in-service surgery, his 
right knee improved in strength and he did well for several 
years until 1997 when he re-injured his knee.  Subsequent to 
the April 1997 surgery, he experiences pain in the right knee 
which is made worse with prolonged standing and walking as 
well as climbing and descending stairs.  He reported 
treatment with Motrin three times a day for pain.  It was 
noted that he does not require the use of crutches, cane or 
corrective shoes.  There was no history of dislocation or 
recurrent subluxation.  There is no history of a significant 
adverse effect on his normal occupational or daily 
activities.  He is a full-time student at a local university 
where he has attended classes since 1998.  He denied any 
history of loss of school attendance due to joint pains over 
the past 12 months.  

On physical examination, examination of the knees revealed 
the knees to be essentially symmetrical on observation with 
exception of a well-healed vertical surgical scar in the 
midline of the anterior, which measured 12 centimeters by 1 
centimeter.  There was no evidence of swelling or 
inflammation.  Palpation revealed no evidence of tenderness 
or effusion involving either knee.  There was mild crepitus 
of movement on both knees throughout the range of motion 
testing process.  Range of motion of the right knee was 0 to 
110 degrees, and range of motion of the left knee was 0 to 
125 degrees.  There was no objective evidence of pain on 
motion of the knees.  Both knee joints were stable 
anteriorly, posteriorly, and laterally.  There was no 
evidence of limitation of mobility of function of the knees 
bilaterally.  There was no additional limitation by pain, 
fatigue, weakness, or lack of endurance following repetitive 
movement.  There was no objective evidence of pain on motion, 
edema, effusion, instability, weakness, tenderness, redness, 
heat, abnormal movement, or guarding of movement.  The 
examiner diagnosed quadriceps tendon rupture, right leg; 
status post right quadriceps tendon repair (times two); and, 
meniscus tear, left knee, status post arthroscopic evaluation 
and partial meniscectomy.  The examiner acknowledged the 
subjective history of pain but noted no objective evidence of 
pain on movement during examination.  The examiner noted that 
it was conceivable that he does suffer significant discomfort 
which is increased with activity which is described within 
his medical history.  There was no evidence of muscle atrophy 
or muscle wasting.  

In June 2004, the veteran provided testimony with regard to 
his knees.  He reported normally wearing knee braces on both 
knees.  He also testified as to experiencing pain in the 
knees.

VA outpatient treatment records reflect that in August 2004, 
the veteran complained of chronic knee pain.  On physical 
examination, there was moderate crepitus with no swelling.  
The assessment was osteoarthritis, and the examiner 
recommended that his knee braces be replaced.  

In November 2006, the veteran underwent a VA kinesiotherapy 
evaluation and instruction.  It was noted that he has 
osteorarthrosis involving the knee.  He reported knee pain 
with right worse than the left.  He was instructed in the use 
of a cane to relieve pain from the knee which is worse.  

In February 2007, the veteran sought VA treatment complaining 
of left greater than right knee pain.  He reported pain going 
upstairs and reported using a cane in the last month, an 
elastic brace with metal hinges, capsaicin cream, and 
Ibuprofen.  He complained of give way episodes, 2 or 3 times 
per day, but he also has chronic low back pain.  He stated 
that the give way episodes will usually occur when he is 
walking on flat level surface without warning he will have 
the left knee buckle.  He also reported some thigh numbness 
and tingling, which radiates from the back.  On physical 
examination of the knees, medial joint line tenderness was 
primarily on the left knee, trace on the right.  Active range 
of motion was 0 to 120 degrees on the right, and 0 to 100 
degrees on the left.  Ligaments were intact.  There was 
tenderness on McMurray and internal and external rotation of 
both knees.  There was negative drawer, and negative Lachman.

As detailed hereinabove, the veteran's right and left knee 
disabilities are rated 10 percent disabling pursuant to 
Diagnostic Code 5259, cartilage, semilunar, removal of, 
symptomatic.  Such constitutes the highest assignable rating 
under Diagnostic Code 5259.  Thus, the Board has considered 
whether higher ratings are warranted under alternative 
diagnostic criteria.  

Upon review of the evidence of record, the Board concludes 
that a higher rating is not warranted pursuant to Diagnostic 
Code 5258, as the objective findings do not reflect 
cartilage, semilunar, dislocated, with frequent episodes of 
"locking," pain, and effusion into the joint.  While the 
veteran has periodically complained of locking of the knee 
and giving way, objective findings do not support such 
subjective complaints.  Specifically, the January 2003 VA 
examination reflects that both knee joints were stable 
anteriorly, posteriorly, and laterally.  However, even if the 
Board were to accept that the veteran has experienced locking 
of the knees, the medical history does not reflect any 
dislocation of either knee.  At the December 1998 VA 
examination, the veteran specifically denied any dislocation, 
and the January 2003 VA examiner noted that there was no 
history of dislocation.  Moreover, the objective findings do 
not reflect effusion into either knee joint.  Thus, a 20 
percent rating under Diagnostic Code 5258 is not warranted.

The Board has also considered whether a higher rating is 
warranted pursuant to Diagnostic Code 5257, in consideration 
of recurrent subluxation or lateral instability.  The veteran 
has subjective complaints of instability.  However, there 
have been no objective findings of recurrent subluxation or 
lateral instability.  The January 2003 VA examination 
specifically reflects no findings of instability, and at the 
December 1998 VA examination the veteran denied any 
subluxation.  In February 2007, examination for instability 
was negative and ligaments were intact.  Thus, a compensable 
disability rating under Diagnostic Code 5257 is not 
warranted.

It would not be appropriate to rate the veteran's residuals 
of left and right knee injuries under the diagnostic criteria 
for limitation of motion, as such has already been considered 
in assigning the 10 percent disability ratings for 
degenerative arthritis of the knees.  38 C.F.R. § 4.14 
(2007)(the same disability under various diagnoses is to be 
avoided.  The evaluation of the same manifestation under 
different diagnoses is to be avoided).  

Diagnostic Code 5256 provides for a rating in excess of 10 
percent; however, application of this code is inappropriate 
as there is no diagnosis of ankylosis of the knee.  
Furthermore, the veteran may not be rated by analogy to this 
code as he does not suffer functional immobility of the knee.  
Genu recurvatum, as rated pursuant to Diagnostic Code 5263, 
is inapplicable as it has not been diagnosed.  

As previously noted, when evaluating musculoskeletal 
disabilities on the basis of limitation of motion, functional 
loss due to limited or excess movement, pain, weakness, 
excess fatigability, or incoordination is to be considered in 
the determination of the extent of limitation of motion.  
38 C.F.R. § 4.40, 4.45, 4.59 (2003); DeLuca, 8 Vet. App. at 
204-07.  However, as the veteran's residuals of right and 
left knee injuries are not rated under the limitation of 
motion criteria, consideration of the DeLuca criteria is not 
inappropriate.  See Johnson v. Brown, 
9 Vet. App. 7, 9 (1996).

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's service-connected knee disability has resulted in 
marked interference with earning capacity or employment 
beyond that interference contemplated by the assigned 
evaluation, or has necessitated frequent periods of 
hospitalization.  Accordingly, the Board finds that the 
impairment resulting from the veteran's residuals of right 
and left knee injuries are appropriately compensated by the 
currently assigned schedular ratings and 38 C.F.R. § 
3.321(b)(1) is inapplicable.

Finally, the Board finds that the criteria for a higher 
evaluation have not been met at any time to warrant a staged 
rating.  Simply stated, the Board does not find evidence that 
the veteran's disability evaluation should be increased for 
any separate period based on the facts found during the 
appeal period.  The evidence of record from the day he filed 
his claim to the present supports the conclusion that he is 
not entitled to increased compensation during any time within 
the appeal period.  See Fenderson, 12 Vet. App. at 125-26.

	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to an initial rating in excess of 10 percent for 
residuals of an injury to the left knee is denied.

Entitlement to an initial rating in excess of 10 percent for 
residuals of an injury to the right knee is denied.



____________________________	
	___________________________
VITO A. CLEMENTI				WAYNE M. BRAEUER
Veterans Law Judge					Veterans Law Judge
Board of Veterans' Appeals			Board of Veterans' 
Appeals


____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


